              Case 2:20-cv-01877-JCC Document 11 Filed 02/23/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RICHARD BLICK,                                      CASE NO. C20-1877-JCC
10                          Petitioner,                  MINUTE ORDER
11           v.

12   UNITED STATES OF AMERICA,

13                          Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Mr. Blick’s motion for compassionate release
18   (Dkt. No. 7) and related documents (Dkt. Nos. 8, 9), which were incorrectly filed in this 28
19   U.S.C. § 2255 action. The Court DIRECTS counsel for Mr. Blick in United States v. Blick, Case
20   No. CR17-0216-JCC, to refile the motion for compassionate release and related documents under
21   that case number and DIRECTS the Clerk to terminate the pending motions (Dkt. Nos. 7, 8).
22          DATED this 23rd day of February 2021.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Paula McNabb
                                                           Deputy Clerk
26


     MINUTE ORDER
     C20-1877-JCC
     PAGE - 1
